DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14th, 2022 has been entered.
By this amendment, claims 1, 3, 4, and 9 have been amended and claim 12 has been cancelled.  Accordingly, claims 1-11 and 13 are pending in the present application in which claims 1 and 9 are in independent form.  Applicant’s amendment to claims 1, 3, and 4 had obviated the claim objections indicated in the previous office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the surface of the first chip" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the surface” is a top surface, a side surface, a bottom surface or any surface of the first chip.  Thus, clarification is respectfully requested.  For examination purpose, examiner interprets that “the surface” is a top surface or an active surface of the first chip.
Claims 10-11 and 13 depends directly on claim 9 and inherit these deficiencies.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Pub. 2019/0131277), newly cited.
In re claim 9, Yang discloses a wafer-level chip scale packaging structure 1, comprising a first packaging layer 11 (see paragraph [0056] and fig. 5); 
a first chip 100a/100b attached to the first packaging layer 11 (via an adhesive layer 21) (see paragraph [0063] and fig. 5);
a second packaging layer 19 disposed on the first chip 100a/100b and the first packaging layer 11 (see paragraph [0056] and fig. 5); 
a through hole formed in the second packaging layer 19 (see paragraph [0056] and fig. 5, note that, the through hole is formed so that the connector 18 is formed therein);
	a rewiring layer 23 (including RDL1, RDL2, RDL3, RDL4) formed on the second packaging layer 19 (see paragraph [0057] and fig. 5);
wherein the through hole is aligned with the surface of the first chip 100a/100b in a one-to-one correspondence of interconnection, and wherein the through hole directly connects the surface of the first chip 100a/100b with the rewiring layer 23 (see paragraphs [0057]-[0058] and fig. 5);
solder balls 24 formed on the rewiring layer 23 (see paragraph [0060] and fig. 5);
and
a second chip 26 disposed on the rewiring layer 23, wherein the second chip 26 is electrically connected to the first chip 100a/100b through the rewiring layer 23 and the through hole in the second packaging layer 19, and wherein the second chip 26 is placed between two of the solder balls 24 (see paragraph [0060] and fig. 5).

    PNG
    media_image1.png
    539
    804
    media_image1.png
    Greyscale

	In re claim 11, as applied to claim 9 above, Yang discloses wherein the rewiring layer comprises two metal wiring layers RDL1/RDL2/RDL3/RDL4 and a dielectric layer PM2/PM3 between the metal wiring layers (see paragraph [0057] and fig. 5).
	In re claim 13, as applied to claim 9 above, Yang discloses wherein a filling layer (underfill layer 27) is formed between the rewiring layer 23 and the second chip 26 (see paragraph [0060] and fig. 5).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. 2019/0131277) in view of Freyman et al. (U.S. Patent 5,635,671), both newly cited.
	In re claim 10, as applied to claim 9 above, Yang is silent to wherein the through hole is formed by a laser drilling technique.
	However, Freyman discloses that it is well-known in the semiconductor art that the through hole can be formed by a well-known laser drilling technique (see col. 7, lines 29-33).
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to applied the well-known technique of Freyman into Yang to enable the through hole is formed by a laser drilling technique in Yang to be performed because Freyman teaches that it is well-known to one of skill in the art to use laser drilling technique to form the through hole.  Furthermore, laser drilling technique provides flexibility, precision, and cost-effectiveness advantages over other etching techniques.  Additionally, the claimed invention of claim 10 is directed to a product, and thus, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
				         Allowable Subject Matter
Claims 1-8 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “placing a first chip on a first supporting substrate, forming a first packaging layer on the first chip, separating the first packaging layer and the first chip from the first supporting substrate at the first surface of the first packaging layer, and attaching the second surface of the first packaging layer to a second supporting substrate", as recited in independent 1.
Claims 2-8 also allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 9-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al.		U.S. Patent 9,564,413	Feb. 7, 2017.
Lin et al.		U.S. Pub. 2016/0276238	Sep. 22, 2016.
Lai et al.		U.S. Pub. 2015/0108667	Apr. 23, 2015.
Fuergut et al.		U.S. Patent 8,778,733	Jul. 15, 2014.
Matsuki et al.		U.S. Patent 7,084,513	Aug. 1, 2006.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892